Exhibit 99.1 UNITED STATES BANKRUPTCY COURT DISTRICT OF NEW JERSEY IN RE: ) Chapter 11 ) CONGOLEUM CORPORATION, ) CONGOLEUM SALES, INC., and ) Case No. 03-51524 (KCF) CONGOLEUM FISCAL, INC., ) Debtors. ) Jointly Administered ) AMENDED JOINT PLAN OF REORGANIZATION UNDER CHAPTER 11 OF THE BANKRUPTCY CODE OF THE DEBTORS, THE OFFICIAL ASBESTOS CLAIMANTS’ COMMITTEEAND THE OFFICIAL COMMITTEE OF BONDHOLDERS FOR CONGOLEUM CORPORATION, ET AL., DATED AS OF NOVEMBER 14, 2008 THIS PLAN PROVIDES, AMONG OTHER THINGS, FOR THE ISSUANCE OF INJUNCTIONS UNDER SECTION 524(g) OF THE BANKRUPTCY CODE THAT RESULT IN THE CHANNELING OF ALL ASBESTOS-RELATED LIABILITIES OF CONGOLEUM CORPORATION AND THE PROTECTED PARTIES SET FORTH HEREIN INTO A TRUST AS MORE FULLY DESCRIBED HEREIN. PILLSBURY WINTHROP SHAW PITTMAN LLP 1540 Broadway New York, NY 10033-4039 Richard L. Epling Robin L. Spear Kerry A. Brennan Attorneys for the Debtors OKIN, HOLLANDER & DELUCA, LLP PARKER PLAZA 400 Kelby Street Fort Lee, NJ 07024 Paul S. Hollander James J. DeLuca AKIN GUMP STRAUSS HAUER & FELD LLP One Bryant Park New York, NY 10036 Michael S. Stamer AKIN GUMP STRAUSS HAUER & FELD LLP 1333 New Hampshire Avenue, N.W. Washington D.C. 20036 James R. Savin David M. Dunn Joanna F. Newdeck Attorneys for the Official Committee of Bondholders TEICH GROH 691 State Highway 33 Trenton, NJ 08619 Michael A. Zindler CAPLIN & DRYSDALE, CHTD. One Thomas Circle, N.W. Washington, D.C. 20005 Peter Van N. Lockwood Ronald Reinsel Attorneys for the Asbestos Claimants’ Committee GOLDSTEIN ISAACSON, PC 100 Morris Avenue, 3rd Floor Springfield, NJ 07081 Nancy Isaacson TABLE OF CONTENTS Page ARTICLE I DEFINITIONS, RULES OF INTERPRETATION, AND COMPUTATION OF TIME 1 1.1 Scope of Definitions 1 1.2 Definitions 1 1.3 Rules of Interpretation:Application of Definitions, Rules of Construction, and Computation of Time 16 1.4 Exhibits and Schedules 16 ARTICLE II CLASSIFICATION OF CLAIMS AND INTERESTS 16 2.1 Generally 16 2.2 Unclassified Claims 17 2.3 Classes 17 ARTICLE III TREATMENT OF ADMINISTRATIVE CLAIMS AND PRIORITY TAX CLAIMS 17 3.1 Summary 17 3.2 Administrative Claims 18 3.3 Priority Tax Claims 18 3.4 Substantial Contribution Claims 18 ARTICLE IV TREATMENT OF CLASSIFIED CLAIMS AND INTERESTS 18 4.1 Claims and Interests 18 4.2 Reservation of Rights Regarding Claims. 20 ARTICLE V IMPLEMENTATION OF THE PLAN 20 5.1 The Plan Trust 20 5.2 Certain Mergers 22 5.3 The Amended and Restated Certificate and the Amended and Restated Bylaws 23 5.4 Directors and Officers of Reorganized Congoleum 23 5.5 Cancellation of Existing Securities and Agreements of the Debtors/Discharge of the Indenture Trustee 23 5.6 Exit Facility 23 5.7 Issuance of New Securities and Debt Instruments 24 5.8 Registration Rights Agreement 24 5.9 Stockholders Agreement 24 5.10 Effectuating Documents/Further Transactions 24 5.11 Exemption from Certain Transfer Taxes and Recording Fees 24 5.12 Section 346 Injunction 24 5.13 Corporate Action 25 5.14 Litigation Settlement Agreement. 25 5.15 Intercompany Settlement. 26 5.16 Deemed Consolidation of Debtors For Plan Purposes Only 27 i ARTICLE VI PROVISIONS GOVERNING DISTRIBUTIONS WITH RESPECT TO CLAIMS OTHER THAN PLAN TRUST ASBESTOS CLAIMS 28 6.1 Plan Distributions 28 6.2 Distributions of Cash 28 6.3 No Interest on Claims 28 6.4 Delivery of Distributions 28 6.5 Distributions to Holders as of the Record Date 28 6.6 Fractional Securities; Fractional Dollars 28 6.7 Withholding of Taxes 29 6.8 Unclaimed Property. 29 ARTICLE VII RESOLUTION OF DISPUTED CLAIMS 29 7.1 Disallowance of Improperly Filed Claims 29 7.2 Prosecution of Objections to Claims 29 7.3 No Distributions Pending Allowance 30 7.4 Distributions After Allowance 30 ARTICLE VIII TREATMENT OF EXECUTORY CONTRACTS, UNEXPIRED LEASES AND SETTLEMENTS 30 8.1 Assumption of Unexpired Leases and Executory Contracts 30 8.2 Damages Upon Rejection 31 8.3 Insurance Agreements 31 8.4 Compensation and Benefits Programs 31 8.5 Retiree Benefits 31 8.6 Indemnification of Directors, Officers and Employees 32 ARTICLE IX ACCEPTANCE OR REJECTION OF THE PLAN 32 9.1 Classes Entitled to Vote 32 9.2 Acceptance by Impaired Classes of Claims 32 9.3 Acceptance by Impaired Class of Interests 32 9.4 Acceptance Pursuant to Section 524(g) of the Bankruptcy Code 32 9.5 Presumed Acceptance of Plan 32 9.6 Reservation of Rights 32 ARTICLE X CONDITIONS TO CONFIRMATION AND EFFECTIVENESS 32 10.1 Conditions to Confirmation 32 10.2 Conditions to Effectiveness 34 10.3 Waiver of Conditions 35 ARTICLE XI INJUNCTIONS, RELEASES AND DISCHARGE 36 11.1 Discharge 36 11.2 Exculpation 36 ii 11.3 Releases by Holders of Plan Trust Asbestos Claims 36 11.4 Discharge Injunction 37 11.5 Third Party Releases 37 11.6 Asbestos Channeling Injunction 37 11.7 Reservation of Rights 38 11.8 Rights Against Non-Debtors under Securities Laws 38 11.9 Rights Against Debtors Under Environmental Laws 38 11.10 Disallowed Claims and Disallowed Interests 38 11.11 Anti-Suit Injunction 38 11.12 Insurance Neutrality 39 11.13 No Liability for Solicitation or Participation 39 ARTICLE XII MATTERS INCIDENT TO PLAN CONFIRMATION 40 12.1 Term of Certain Injunctions and Automatic Stay 40 12.2 No Successor Liability 40 12.3 Revesting 40 12.4 Vesting and Enforcement of Causes of Action 40 12.5 GHR/Kenesis Actions 41 ARTICLE XIII MISCELLANEOUS 41 13.1 Jurisdiction 41 13.2 General Retention 41 13.3 Specific Purposes 41 13.4 Payment of Statutory Fees 43 13.5 Securities Law Matters 43 13.6 Plan Supplement 43 13.7 Allocation of Plan Distributions Between Principal and Interest 43 13.8 The Asbestos Claimants’ Committee, the Futures Representative and the Bondholders’ Committee 43 13.9 Revocation of Plan 43 13.10 Modification of Plan 44 13.11 Modification of Payment Terms 44 13.12 Entire Agreement 44 13.13 Headings 44 13.14 Professional Fee Claims 44 13.15 Recordable Order 44 13.16 Preparation of Estates’ Returns and Resolution of Tax Claims 44 13.17 No Admission 45 iii 13.18 Consent to Jurisdiction 45 13.19 Setoffs 45 13.20 Successors and Assigns 45 13.21 Non-Debtor Waiver of Rights 45 13.22 Further Authorizations 45 13.23 No Bar to Suits 45 13.24 Conflicts 45 13.25 Notices 45 13.26 Duty to Cooperate 46 13.27 Governing Law 47 iv INTRODUCTION The Plan Proponents hereby propose this plan of reorganization pursuant to the provisions of Chapter 11 of the United States Bankruptcy Code.Capitalized terms used herein are defined in Article I below. Reference is made to the Disclosure Statement distributed contemporaneously herewith for a discussion of the history, businesses, properties and results of operations of the Debtors and the risks associated with the Plan.All holders of Claims and Interests entitled to vote on the Plan are encouraged to read the Plan and Disclosure Statement in their entirety before voting to accept or reject the Plan.Subject to certain restrictions and requirements set forth in section 1127 of the Bankruptcy Code, Bankruptcy Rule 3019, and Sections 13.6 and 13.7 of the Plan, the Plan Proponents reserve the right to alter, amend, modify, revoke or withdraw the Plan prior to its substantial consummation. ARTICLE
